DETAILED ACTION
Response to Amendment
The Amendment filed January 26, 2022 has been entered. Claims 1 and 3 – 11 are pending in the application with claim 2 being cancelled. The remarks and amendment to the claims have overcome the drawing objections and the 112 rejections set forth in the last Non-Final Action mailed December 8, 2021.
Claim Objections
Claims 1 and 3 – 11 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 8: “the at least one reservoir” should read --the at least one fluid reservoir--.
Claim 1, line 12: “tie first and second” should read --the first and second--.
Claim 3, line 1: “claim 2” should read --claim 1--.
Claim 3, lines 3-4: “each open volume” should read --each of the two open volumes--.
Claims 3 – 11 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6 – 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green, Edward (US 6,412,454 – herein after Green).
In reference to claim 1, Green discloses a modular block (106) for an electric pump (20; see fig. 1 and col. 5, lines 55-56) for a fluid product (col. 7, lines 33-35 or col. 9, lines 58-65: fluid product = fluid), comprising: 
a main body (106) defining a housing (140) extending along a main axis (labelled “m.a.” in fig. A below), the main body having a general shape (shape defined by outer circumferential wall of 106) having a discrete rotational symmetry relative to a reversion axis (labelled “r.a.” in fig. A below; this axis is an axis formed along intersection of two planes “c.p.” and “h.p.”), the main axis of the housing within the housing extending on a first side (left side for instance in view of fig. A below) of a central plane (labelled “c.p.” in fig. A below) outside the central plane, the reversion axis being included in the central plane (as seen in fig. A below), and the main body delimiting at least one fluid reservoir (see fig. A below: fluid being air/gas within the shaded space), the at least one fluid reservoir being reversible by rotation relative to the reversion axis (180° rotation either clockwise or anticlockwise), such that the modular block undergoes a rotation around the reversion axis between the first and second configurations [first configuration being as seen in fig. 4 where “106” is in oriented in shown position; second configuration being where “106” is rotated such that the top face of 106 seen in fig. 4 is now a bottom face of 106]; and a pumping device (70/142) extending at least partially in said housing (140) of said main body (106).

    PNG
    media_image1.png
    850
    678
    media_image1.png
    Greyscale

Fig. A: Edited fig. 4 of Green to show claim interpretation.
In reference to claim 6, Green discloses the modular block, wherein the general shape of said main body (106) has an orthogonal symmetry relative to the central plane (see fig. A above).
In reference to claim 7, Green discloses the modular block, wherein (as seen in fig. A above) the main axis (labelled “m.a.”) extends in a first plane (labelled “h.p.”), the first plane being perpendicular to the central plane, the reversion axis being included in the first plane.
In reference to claim 8, Green discloses the modular block, wherein said main body (106) delimits a through-orifice (104) in a direction perpendicular to the first plane, denoted as an elevation direction (see fig. A above), the through-orifice having an orthogonal symmetry relative to the first plane and relative to the central plane, said housing (140) emerging (in radial direction on its inner end as seen in fig. A above or fig. 4) in the through-orifice (104).
In reference to claim 10, Green discloses the modular block, wherein (as seen in fig. A above) said through-orifice (104) has a central axis (labelled “c.a.”) along the elevation direction, an intersection (labelled “i.p.”) between the main axis and the central plane being included in the central axis.
Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al. (WO 2015/147971 – herein after Burns).
In reference to claim 1, Burns discloses a modular block (labelled “m.b.” in fig. B below) for an electric pump for a fluid product (see page 4, lines 7-16; see page 5, lines 27-31; see page 6, lines 27-32), comprising: 
a main body (70+52+42+48+82, see figs. 2 and 3) defining a housing (82) extending along a main axis (labelled “m.a.” in fig. B below), the main body having a general shape (shape defined by outer walls 70,52,42,48,82) having a discrete rotational symmetry relative to a reversion axis (labelled “r.a.” in fig. B below; this axis is an axis formed along intersection of two planes “c.p.” and “h.p.”), the main axis of the housing within the housing extending on a first side (top side for instance in view of fig. B below) of a central plane (labelled “c.p.” in fig. B below) outside the central plane, the reversion axis being included in the central plane (as seen in fig. B below), and the main body delimiting at least one fluid reservoir (see fig. C below: fluid being air/gas within the shaded space), the at least one fluid reservoir being reversible by rotation relative to the reversion axis (180° rotation either clockwise or anticlockwise), such that the modular block undergoes a rotation around the reversion axis between the first and second configurations [first configuration being as seen in fig. 5 where 10 is at top and 10’ is at bottom; second configuration being (after rotation) where 10’ is at top and 10 is at bottom]; and 
a pumping device (14) extending at least partially in said housing (82) of said main body (70).

    PNG
    media_image2.png
    854
    734
    media_image2.png
    Greyscale

Fig. B: Edited fig. 4 of Burns to show claim interpretation.

    PNG
    media_image3.png
    1322
    1095
    media_image3.png
    Greyscale

Fig. C: Edited fig. 5 of Burns to show claim interpretation.
In reference to claim 6, Burns discloses the modular block, wherein the general shape of said main body (70) has an orthogonal symmetry relative to the central plane (see fig. B above).
In reference to claim 7, Burns discloses the modular block, wherein (as seen in figs. B and C above) the main axis (labelled “m.a.”) extends in a first plane (labelled “h.p.”), the first plane being perpendicular to the central plane, the reversion axis being included in the first plane.
Claims 1, 3 and 6 – 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by K.E. Lundin (US 2,255,852 – herein after Lundin).
In reference to claim 1, Lundin discloses a modular block (38+42+20) for an electric pump for a fluid product (see left col., lines 1-5 on 1st page of the specification), comprising (see fig. 3): 
a main body (38+42) defining a housing (30) extending along a main axis (labelled “m.a.” in fig. D below), the main body having a general shape (shape defined by outer walls of 38 and 42) having a discrete rotational symmetry relative to a reversion axis (labelled “r.a.” in fig. D below; this axis is an axis formed along intersection of two planes “c.p.” and “h.p.”; all the elements “r.a.”, “c.p.” and “h.p.” extend into and out of the page in fig. D below), the main axis of the housing within the housing extending on a first side (left side for instance in view of fig. D below) of a central plane (labelled “c.p.” in fig. D below) outside the central plane, the reversion axis being included in the central plane (as seen in fig. D below), and the main body delimiting at least one fluid reservoir (see fig. D below: labelled “f.r.”; upper reservoir is of water and lower reservoir is of air), the at least one fluid reservoir being reversible by rotation relative to the reversion axis (180° rotation either clockwise or anticlockwise), such that the modular block undergoes a rotation around the reversion axis between the first and second configurations [first configuration being as seen in fig. 3 where 47 is on left side of 36; second configuration being (after rotation) where 47 is on right side of 36]; and 
a pumping device (30) extending at least partially in said housing (20) of said main body.

    PNG
    media_image4.png
    566
    786
    media_image4.png
    Greyscale

Fig. D: Edited fig. 3 of Lundin to show claim interpretation.
In reference to claim 3, Lundin discloses the modular block, wherein said main body comprises an intermediate wall (labelled “i.w.” in fig. D above), the intermediate wall delimiting two open volumes (labelled “ov1” and “ov2” in fig. D above) forming the at least fluid reservoir, each open volume comprising a suction orifice (labelled “o1” in fig. D above) and a discharge orifice (labelled “o2” in fig. D above).
In reference to claim 6, Lundin discloses the modular block, wherein the general shape of said main body (38+42) has an orthogonal symmetry relative to the central plane (see fig. D above).
In reference to claim 7, Lundin discloses the modular block, wherein (as seen in fig. D above) the main axis (labelled “m.a.”) extends in a first plane (labelled “h.p.”), the first plane being perpendicular to the central plane, the reversion axis being included in the first plane.
In reference to claim 8, Lundin discloses the modular block, wherein said main body (38+42) delimits  a through-orifice (labelled “t.o.” in fig. D above) in a direction perpendicular to the first plane (labelled “h.p.”), denoted as an elevation direction (see fig. D above), the through-orifice having an orthogonal symmetry relative to the first plane (labelled “h.p.”) and relative to the central plane (labelled “c.p.”), said housing (20) emerging in the through-orifice.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Burns in view of Schretling et al. (US 2018/0274525 – herein after Schretling).
Regarding claim 4,
Burns does not teach the modular block, wherein said pumping device comprises a diaphragm.
However, Schretling teaches the pumping device comprising a diaphragm (76).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a diaphragm as taught by Schretling in the pumping device of Burns for the purpose of damping pulsations in a low-pressure region of the piston pump, as recognized by Schretling (see ¶1).
Thus, Burns, as modified, teaches the modular block wherein the diaphragm (of Schretling) extending on the first side (top side in view of fig. B above) of the central plane outside the central plane.
Regarding claim 5,
Burns teaches the modular block, wherein said pumping device comprises a piston (see page 4, line 10: 14), the piston extending at least partially in said housing (82) and being able to slide along the main axis of said housing.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lundin in view of Schretling et al. (US 2018/0274525 – herein after Schretling).
Lundin does not teach the modular block, wherein said pumping device comprises a diaphragm.
However, Schretling teaches the pumping device comprising a diaphragm (76).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a diaphragm as taught by Schretling in the pumping device of Lundin for the purpose of damping pulsations in a low-pressure region of the piston pump, as recognized by Schretling (see ¶1).
Thus, Lundin, as modified, teaches the modular block wherein the diaphragm (of Schretling) extending on the first side (left side in view of fig. D above) of the central plane outside the central plane, (in view of fig. D above) the diagram being arranged outside said housing (20) away from said through-orifice along the main axis of said housing.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Froehler, Anthony Steven (US 2018/0087720 – herein after Froehler).
Green teaches an electric pump (20; see fig. 1 and col. 5, lines 55-56) for a fluid product (col. 7, lines 33-35 or col. 9, lines 58-65: fluid product = fluid) comprising: at least two modular blocks (106; see figs. 4 and 5) according to claim 1, the at least two modular blocks being identical and placed side by side such that their general shapes are superimposed in an elevation direction (in fig. 5: vertical direction), their respective central planes (labelled “c.p.” in fig. A above) are combined in a common central plane (labelled “c.c.p.” in fig. E below), the at least two modular blocks being placed such that their main axes (shown as dotted lines in fig. E below) are placed alternating on a first side (left side) and a second side (right side) of the common central plane.

    PNG
    media_image5.png
    727
    756
    media_image5.png
    Greyscale

Fig. E: Edited fig. 5 of Green to show claim interpretation.
Green remains silent on an electric motor.
However, Froehler teaches a similar electric pump (100, in fig. 1) driven by or comprising an electric motor (102, in fig. 1).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic driving means in the pump of Green for an electric motor as taught by Froehler in order to obtain the predictable result of providing motion to the pumping element in the pump for the purpose of pumping the fluid.
Response to Arguments
The arguments filed January 26, 2022 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, new ground(s) of rejection is made in view of (a) newly found prior arts of Burns and Lundin and (b) Green [this previously cited prior art have been re-evaluated and re-applied to claim 1, in view of new interpretation of the phrase “at least one fluid reservoir”].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746